Title: From Thomas Jefferson to Benjamin Vaughan, 2 July 1787
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Paris July 2. 1787.

Your favor of Feb. 16. came to my hands in the moment I was setting out on a tour through the Southern parts of France and Northern of Italy, from which I am but just now returned. I avail myself of the earliest moment to acknolege it’s receipt and to thank you for the box of magnets which I find here. Tho I do not know certainly by or from whom they come, I presume they came by Colo. Smith who was here in my absence, and from Messrs. Nairne and Blunt thro’ your good offices. I think your letter of Feb. 16. flatters me with the expectation of another with observations on the hygrometers I had proposed. I value what comes from you too  much not to remind you of it. Your favour by Mr. Garnett also came during my absence. I presume he has left Paris, as I can hear nothing of him. I have lost the opportunity therefore of seeing his method of relieving friction, as well as of shewing by attentions to him respect for yourself and your recommendations. Mr. Payne (Common sense) is here on his way to England. He has brought the model of an iron bridge, with which he supposes a single arch of 400 feet may be made. It is not yet arrived in Paris. Among other projects with which we begin to abound in America, is [that] for finding the Longitude by the Variation of the magnetic needle. The author supposes two points, one near each pole, thro’ the Northern of which passes all the Magnetic meridians of the Northern hemisphere, and thro the Southern those of the Southern hemisphere. He determines their present position and periodical revolution. It is said his publication is plausible. I have not seen it.
What are you going to do with your naval armament on your side the channel? Perhaps you will ask me what they are about to do here? A British navy and Prussian army hanging over Holland on one side, a French navy and army hanging over it on the other, looks as if they thought of fighting. Yet I think both parties too wise for that, too laudably intent on oeconomising rather than on further embarrassing their finances. May they not propose to have a force on the spot to establish some neutral form of a constitution which these powers will cook up among themselves?, without consulting the parties for whom it is intended? The affair of Geneva shews such combinations possible. Wretched indeed is the nation in whose affairs foreign powers are once permitted to intermeddle!—Ld. Wycombe is with us at present. His good sense, information and discretion are much beyond his years, and promise good things for your country. I beg you to accept assurances of the esteem & respect with which I have the honor to be Dr. Sir your most obedt. & most humble servt.,

Th: Jefferson

